Citation Nr: 0935704	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-33 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1978 to 
September 1978.  He also had verified active duty for 
training (ACDUTRA) with the South Carolina Army National 
Guard from September 1973 to February 1974, May 1975 to June 
1975, and June 1977 to July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In December 2007, the Board remanded the Veteran's claim for 
additional development.

In August 2009, the Veteran submitted additional evidence to 
the Board in the form of a treatment note from the Charleston 
VA Medial Center (VAMC), dated in July 2009.  The Veteran did 
not waive his right to have the evidence considered by the 
agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) 
(2007).  Nevertheless, the treatment record is cumulative of 
records previously submitted to the RO.  Specifically, the 
pertinent information is identical to that of a podiatry 
examination conducted in December 2005, which was already of 
record.  The RO noted the evidence in the March 2006 rating 
decision.  Thus, the newly submitted evidence does not 
constitute additional pertinent evidence that requires a 
remand for issuance of a supplemental statement of the case.  
38 C.F.R. §§ 19.31, 19.37, 20.1304 (2008).


FINDING OF FACT

The Veteran does not have a bilateral foot disability, 
including any manifested by left hallux valgus, 
metatarsalgia, or degenerative changes, that is attributable 
to his military service.




CONCLUSION OF LAW

The Veteran does not have a bilateral foot disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a January 2006 notice letter, the 
RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  By a March 2006 notice 
letter, the RO provided the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board also 
finds that the January 2006 notice letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Charleston VAMC and Medical University of South Carolina as 
treatment provider.  Available records from those facilities 
were obtained.  Additionally, records from the Social 
Security Administration (SSA) were requested and associated 
with the claims file.  Significantly, the Veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claim on appeal that need to be 
obtained.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

Additionally, in June 2006 the Veteran was afforded a VA 
examination that was amended in November 2006, the reports of 
which are of record.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA opinions obtained in this case are 
sufficient as they are predicated on consideration of the 
private and VA medical records in the Veteran's claims file, 
as well as examination findings.  They consider the 
statements of the Veteran, and provide a rationale for the 
opinions stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

II.  Analysis

In a December 2005 statement, the Veteran contends that he 
developed a bilateral foot condition in service.  
Specifically, at an October 2007 hearing, the Veteran 
contends that his left foot began bothering him in service 
and his son noted that he observed the Veteran's wife 
treating the Veteran's foot pain while the Veteran was in 
service.  Hearing Transcript at 3, 7.  Thus, the Veteran 
contends that service connection is warranted for a bilateral 
foot disability, including left hallux valgus, metatarsalgia, 
and degenerative changes.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

A review of the Veteran's STRs reveals that the Veteran 
underwent examinations in July 1973, January 1974, January 
1978, and August 1978, the reports of which indicate that the 
Veteran stated he experienced no foot trouble; the examiners 
found the Veteran to have normal lower extremities.  The 
Veteran was treated in February 1978 for right foot pain 
attributed to Achilles tendonitis for which the Veteran 
received three days of reduced duty and an analgesic.  In 
addition, the Veteran was treated in March 1978 for right 
foot pain attributed to landing on his right heel when 
jumping off a log, for which he again received three days of 
reduced duty, an analgesic, and an ace bandage wrap.

A review of the Veteran's post-service medical records 
indicates that the Veteran has sought treatment for foot 
pain.  On June 9, 2006, the Veteran sought treatment for foot 
pain from the Charleston VAMC, at which time the pain was 
attributed to diabetic neuropathy.  Additionally, on June 20, 
2006, the Veteran was diagnosed with "bilateral foot pain 
most likely [secondary] to peripheral neuropathy."  In 
December 2005, the Veteran was afforded a podiatric 
examination at the Charleston VAMC.  At the examination, the 
Veteran complained that his feet started hurting in service 
and he was diagnosed with bilateral arthritic changes of the 
feet, mild bilateral bunion formation, bilateral fat pad 
atrophy, and bilateral metatarsalgia.  The examiner did not 
opine as to the etiology of the Veteran's disabilities or 
whether the disabilities were attributable to the Veteran's 
periods of active military service.

In June 2006, the Veteran was afforded a VA examination in 
connection with this claim.  The Veteran complained of 
intermittent bilateral foot pain for which he had received 
corrective shoes and inserts.  He used a cane to ambulate.  
The Veteran indicated that he had no limitation on standing, 
but that he was unable to walk for more than a few yards.  
The examiner noted that the Veteran had a steady gait with a 
slight limp.  Additionally, the examiner noted that the 
"Veteran [was] unable to give any history of effects of 
injury to right foot and treatment received.  Unable to state 
any disability since 1978 and current condition."  An x-ray 
report evaluated at the examination indicated that the 
Veteran had left hallux valgus and bilateral small calcaneal 
spurs.  The examiner diagnosed the Veteran with hallux valgus 
and metatarsalgia with degenerative changes and opined that 
the "very small spurs on left foot noted on x-ray unlikely 
to be caused from injury in 1978."

Because the examiner did not have an opportunity to review 
the claims file or the Veteran's STRs, the examination was 
returned with the claims file for amendment.  In November 
2006, an examiner stated that "[the Veteran's] discharge 
examination reported normal feet, and I find no [STR] entry 
related to or suggesting a Hallux Valgus of the left foot.  
Therefore, it is my opinion that it is less than 50 [percent] 
likely, in fact considerably less than 50 [percent] likely 
that his current condition is due to anything [known] to have 
occurred in service."

The Board notes that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
In this case, the first evidence of treatment for foot pain 
is in September 2005, despite an October 2005 treatment 
record that notes that the Veteran "walks 3 miles daily 
without problems."  This treatment is almost 17 years after 
his separation from active military service.  Here, the Board 
finds that the November 2006 examiner who amended the June 
2006 examination provided a well-reasoned opinion, supported 
by the evidence of record, in which he did not attribute the 
current claimed disability to the Veteran's period of active 
military service.  Thus, without competent medical evidence 
attributing a foot disability to the Veteran's military 
service, service connection is not warranted.  See 38 C.F.R. 
§ 3.304.

While the Board does not doubt the sincerity of the Veteran's 
belief that his claimed disability had its onset while the 
Veteran was in active military service, as a lay person, 
without the appropriate medical training or expertise, he is 
not competent to provide a probative opinion on a medical 
matter such as the etiology of a current disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The VA 
examiners clearly took into account the Veteran's complaints 
and contentions and arrived at medical conclusions contrary 
to the claims.  The Board relies on the examiners' opinions 
because of their expertise.

For the foregoing reasons, the Board finds that the claim of 
service connection for a bilateral foot disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, because the preponderance of the evidence 
is against the Veteran's claim of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001). 


ORDER

Service connection for a bilateral foot disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


